Citation Nr: 9917786	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  96-46 287	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residual palsy, left peroneal nerve, currently 
evaluated as 10 percent disabling

2.  Entitlement to an increased rating for the service-
connected residual paresis, left ulnar nerve, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating action of the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran currently resides within the 
jurisdiction of the Pittsburgh, Pennsylvania RO.


REMAND

The veteran contends that his service-connected neurological 
conditions are more severe than the current ratings indicate.  
In support of his claim for increase, the veteran referred to 
treatment records located at the VA Medical Center and the 
University Medical Center in Tucson.  Medical records have 
been obtained from the VA facility; however, it appears that 
some of the records received from University Medical Center 
do not pertain to the veteran.  On remand, the RO should 
attempt to obtain the veteran's complete records from the 
University Medical Center.

Although the veteran has been afforded several VA 
examinations and the claims folder was reviewed by a VA 
physician for the purpose of providing an opinion, the Board 
finds that the medical evidence of record is inadequate for 
evaluating the severity of the veteran's disabilities.  For 
rating purposes, accurate and fully descriptive medical 
examinations are required.  38 C.F.R. § 4.1 (1998).  Further, 
if an examination report does not contain sufficient detail, 
it is incumbent upon the rating Board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2.

From a review of the VA examinations conducted to date, it 
appears that the veteran's neurological condition is a 
complicated one.  The VA examination reports include some 
description of the disabling manifestations of the veteran's 
neurological condition, but focus on the etiology of the 
underlying condition.  The report of a December 1996 VA 
examination yielded diagnoses of neurological deficits and 
muscular atrophy affecting the left hand and left leg; 
however, the examiner commented that the findings were 
compatible with Charcot-Marie-Tooth disease.  In subsequent 
opinions made in attempting to clarify the diagnostic 
picture, a VA physician noted that the veteran still suffered 
from the manifestations of peroneal palsy.  As to whether 
there was a definite diagnosis of Charcot-Marie-Tooth 
disease, the examiner responded that the veteran had a 
sensorimotor polyneuropathy of unknown etiology.  

There appears to have been some question as to whether the 
veteran suffers Charcot-Marie-Tooth disease; however, in a 
January 1999 rating action, the RO denied service connection 
for Charcot-Marie-Tooth disease, noting that the condition is 
considered a congenital or developmental defect. 

It is unclear how the "sensorimotor polyneuropathy of 
unknown etiology" is related to the veteran's service-
connected neurological conditions or how it is to be 
distinguished from symptoms of the service-connected 
disorders.  Some distinction should be made, if possible, 
between the neurologic disability that is attributable to the 
service-connected disorders and that which is not.  As the 
Board cannot reconcile the various examinations without 
resort to its own unsubstantiated medical opinion, further 
examination is required.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Further, when there are variously diagnosed 
disorders, but none of the examinations fully describe the 
degree of disability attributable to each, there may be a 
breach of the duty to assist.  Waddell v. Brown, 5 Vet. 
App. 454 (1993).  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his service-
connected disorders, affecting the left 
peroneal nerve and left ulnar nerve since 
November 1993.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.  The RO 
should attempt to obtain the complete 
records from the University Medical 
Center in Tucson, Arizona. 

2.  The veteran should be afforded 
appropriate VA examinations in order to 
determine the current nature and extent 
of all disability attributable to the 
residual palsy, left peroneal nerve and 
residual paresis, left ulnar nerve.  The 
claims folder should be made available to 
the examiner for review before the 
examination and all indicated testing 
should be done in this regard.  Based on 
his/her examination findings and the 
review of the evidence of record, the 
examiner should clearly set forth all 
symptoms and findings which are 
attributable to the service-connected 
disabilities.  The examiner should be 
provided the rating criteria of 
Diagnostic Codes 8516 and 8521 and report 
findings consistent with those criteria.  
In addition, all manifestations not 
attributable to the service-connected 
disorders should be distinguished.  If 
such a distinction is not possible, the 
examiner should so indicate.  Complete 
rationale for all opinions expressed must 
be provided.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be taken.  

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

